DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to disclose, teach, provide or suggest wherein the ground terminals do not directly contact the lossy member; and wherein the electrical connector further comprises a non-conductive layer, the non- conductive layer is an insulating film, the non-conductive layer and the lossy member are two separate components, and the non-conductive layer is sandwiched between the ground terminals and the lossy member combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 21, the prior art of record fails to disclose, teach, provide or suggest wherein the insulating housing defines a mating slot, each terminal comprises an elastic arm extending toward the mating slot and a connection portion connecting with the elastic arm, the elastic arm comprises a contact portion protruding into the mating slot, the insulating block comprises an opening slot to receive the lossy member, the connection portions of the ground terminals are exposed in the opening slot; and wherein the insulating block comprises locking slots located at opposite ends of the opening slot, and the lossy member comprises hook portions locked and fixed in the locking slots combined with the remaining limitations of the base claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/Examiner, Art Unit 2831